DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the RCE and amendments filed February 8, 2021.  Claims 1-20 are currently pending.   Claims 1-20 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The previous rejections of claims 1-9, 10, 11, and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of Applicant’s amendments.  


Claim Rejections - 35 USC § 103
	The previous rejection of claims in view of Crivat, Scheim, Tyree, and Shotton are withdrawn in view of Applicant’s amendment.  Independent claims 1, 10, and 12 have been amended to recite: randomly assigning worker notes to a first and second statistical analysis group and combining partition-level statistical data generated by the first statistical analysis group and second statistical analysis group into first and second group-level statistical data, selecting the first or second group-level statistical data using a decision tree and updating a prediction model with the selected group-level statistical data.  These limitations are not taught by the prior art.
	
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered and are persuasive.
	 As stated above, the previous 112 rejections have been withdrawn in view of Applicant’s amendment.
	On page 15 of remarks, Applicant argues that the amended claims the amended claims are not taught by the prior art.  Examiner agrees (see above for details) and the rejection is withdrawn.

Conclusion
s 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.